1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DERRICK L. JOHNSON,                           )    Case No.: 1:19-cv-00976-LJO-JLT (HC)
                                                   )
12                 Petitioner,                     )    ORDER ADOPTING FINDINGS AND
                                                   )    RECOMMENDATION REGARDING
13           v.                                    )    PETITIONER’S APPLICATION FOR RELEASE
                                                   )    ON BAIL PENDING DETERMINATION OF
14   SCOTT KERNAN, Secretary of California
                                                   )    PETITION
     Department of Corrections and Rehabilitation, )
15   et al.,                                       )    (Doc. 9)
16                 Respondents.                    )
                                                   )
17                                                 )
18          Petitioner filed a Petition for Writ of Habeas Corpus on July 3, 2019. (Doc. 1.) In the petition,
19   Petitioner requested bail pending the determination of the petition. (Doc. 1 at 2.) The Court issued
20   findings and recommendation to deny Petitioner’s request for release on bail pending determination of
21   the petition, providing the parties twenty-one days to file any objections to the recommendation.
22   (Doc. 9.) In addition, the parties were “forewarned that failure to file objections within the specified
23   time may waive the right to appeal the District Court’s order.” (Doc. 9 at 2, citing Martinez v. Ylst,
24   951 F.2d 1153 (9th Cir. 1991)). To date, no objections have been filed and the time period for doing
25   so has expired.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court conducted a de novo
27   review of the case. Having carefully reviewed the entire file, the Court finds the findings and
28   recommendation to be supported by the record and proper analysis.

                                                         1
1         Accordingly, the Court orders as follows:

2         1.     The findings and recommendation dated September 24, 2019 (Doc. 9) is adopted in

3                full; and

4         2.     Petitioner’s request for release on bail pending determination of the petition is denied.

5
6    IT IS SO ORDERED.

7      Dated:   November 6, 2019                          /s/ Lawrence J. O’Neill _____
8                                               UNITED STATES CHIEF DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
